Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Claims 5, 8-29 are in the application. 
Claims 8, 23-29 were previously withdrawn. 
Claims 5, 9-22 were previously examined.
Election: The elected species in the response filed on 8/23/2019 was 

    PNG
    media_image1.png
    68
    631
    media_image1.png
    Greyscale
 
Claim Objections
The amendment is not clearly. It is too faint and therefore cannot be read properly. A duplicate with a darker print is required.
Response to the amendment and arguments:-
Claim Rejections - 35 USC § 103
The claims were rejected over WO 2004/098600 to Becker.Applicants are arguing unexpected results and that the tables at the pages 63-69, discloses charge activity  in the Alone column as well as  ago-PAM + PAM activity. The argument that several compounds show a stronger 
A mere statement that a charge is more, without any side by side results or comparison is not convincing. The prior art compound are very similar and read on applicants compounds, when its R1 is SO2-N(R2)2 , R2 can be H or alkyl chains and even rings. Ar is an aryl or a heteroaryl ( same as applicants ) and it can be substituted 1-3  times by R3, which can be an acid, ester, amine, halogen, alkyl alkenyl, alkynyl , -O-alkyl , CN, NO2 and CF3.
Many of these groups are bioisosteres. As explained in the reference and also in Bhatia et al, included. See alkyl chain with carboxylic rings, amide group to esters, carboxylic acids. Even the data given in the specifications, even if it is unexpected, then it does not commensurate with the scope of the claimed compounds. R6 can be a carboxylic ring, CONH2, R 1 can be groups other than SO2NH2 so the arguments are not convincing and the rejection is maintained. 
Even the species in claim 9 and 11 do not have comparable data, compared to the substituent on the prior art. In the absence of a proper comparison, data such as a charge does not show that the compounds have an unexpected activity. The rejection is maintained.  

Conclusion
Claims 5, 9-22 are rejected.
Claim 8, 23-29 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



January 14, 2021.